Citation Nr: 0301222	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  97-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-
connected left knee disability, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-
connected right knee disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from July 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which denied the 
veteran's claims for increased ratings for service-
connected right and left knee disabilities, and a seizure 
disorder, with all disabilities separately evaluated as 10 
percent disabling.  The veteran appealed, and in October 
1998, the Board remanded the claims for additional 
development.  In May 2002, the Board granted the claim for 
an increased rating for the veteran's seizure disorder, to 
the extent that it granted a 20 percent rating, and 
ordered additional development on the knee claims.  The 
additional evidence has been obtained and the veteran has 
been provided with appropriate notice and the opportunity 
to respond.


FINDINGS OF FACT

1.  The veteran's right knee disability is productive of 
complaints that include pain, swelling, locking, fatigue 
and weakness, a range of motion from 0 to 80 degrees, and 
is not shown to be manifested by moderate recurrent 
subluxation or lateral instability.

2.  The veteran's left knee disability is productive of 
complaints that include pain, stiffness, fatigue and 
weakness, with not more than slight recurrent subluxation 
or lateral instability. 

3.  Arthritis of the left knee is also demonstrated 
resulting in a range of motion from 0 to 90 degrees with 
an additional 10 degrees loss of motion due to functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
recurrent subluxation or lateral instability of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2002).  

3.  The criteria for a separate, 10 percent rating for 
arthritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.59, 4.71a, Diagnostic Code 5003 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 
75, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that 

VA cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The VCAA was implemented with the adoption of 
new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, although the RO did not have the benefit of the 
explicit provisions of the VCAA or the implementing 
regulations at the time of the decision on appeal, the 
Board finds that VA's duties have been fulfilled.  

VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The 
appellant was notified in the RO's June 1995 decision that 
the evidence did not show that the criteria had been met 
for a rating in excess of 10 percent for his right and 
left knee disabilities.  He was again notified of the 
criteria required for service connection in the November 
1996 statement of the case (SOC) and three supplemental 
statements of the case (SSOC's).  Therefore, the rating 
decision, as well as the SOC and SSOC's, informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes 
the discussions in the rating decision, the SOC and the 
SSOC's sent to the appellant informed him of the 
information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, in 

March 1996, the RO requested the veteran to identify all 
health care providers who have treated him for the 
disabilities in issue.   In his notice of disagreement, he 
requested that treatment records from the Martinsburg VA 
Medical Center (VAMC) be associated with the claims file, 
and the RO obtained these records.  In addition, in its 
remand, dated in October 1998, the Board instructed the RO 
to request that the veteran identify all private health 
care providers who have treated him for the disabilities 
in issue, and to obtain all identified treatment reports.  
In his responses, to include a VA Form 21-4142, received 
in February 1999, no treatment dated within one year of 
his claim was identified.  The veteran has never claimed 
that he received private treatment for the disabilities in 
issue.  The Board therefore finds that VA has complied 
with its duty to notify the appellant of his duties to 
obtain evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Furthermore, the RO has obtained VA 
outpatient treatment and examination reports, and the 
veteran has not asserted that any relevant evidence has 
not been associated with the claims file, or that any 
additional development is required.  Further, the Board 
requested that further development be accomplished in the 
form of additional examination, which was done in 
September 2002.  Based on the foregoing, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating these 
claims.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the appellant in this case.    



II.  Increased Ratings

The veteran asserts that he is entitled to increased 
ratings for his service-connected right and left knee 
disabilities.  In November 1974, the RO granted service 
connection for a left knee disability.   In June 1975, the 
RO granted service connection for a right knee disability.  
There was no appeal to either decision, and these 
decisions became final.  See 38 U.S.C.A. § 7104(b) (West 
1991).  In February 1996, the veteran filed claims for 
increased ratings.  At that time, each knee was evaluated 
with a separate 10 percent rating.  In June 1996, the RO 
denied the claims.  The veteran has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set 
forth in the VA's Schedule for Ratings Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 
C.F.R. § 4.2 (2002); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's right and left knee disabilities have been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257, by analogy.  See 38 C.F.R. § 4.20 (2002); see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 
degrees.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2002).

The medical evidence in this case includes a VA 
examination report, dated in September 2002.  A review of 
this report shows that the veteran complained of left knee 
stiffness, pain upon walking more that half a block, and 
that he could not climb more than six steps without 
stopping.  He also complained of weakness, and occasional 
"giving way" of the left knee, but denied locking.  With 
regard to the right knee, he complained of locking, 
weakness, and occasional swelling.  On examination, he 
wore a knee brace on the right knee.  He stated that 
during flare-ups, he could not walk without crutches.  On 
examination, there was no evidence of instability in 
either knee.  The circumference of the legs was equal at 
mid-thigh and mid-calf.   Sensory examination of the  
lower extremities was 3/5, bilaterally, and knee jerks 
were 3+, bilaterally.  Posture and gait were normal.  
There was no muscle loss in either lower extremity.

A VA joints examination report, dated in May 1996, shows 
that there was no anterior, posterior or lateral laxity of 
the knee joints bilaterally.  

The claims file includes VA outpatient treatment reports, 
dated between February 1995 and 2001.  These records 
include a magnetic resonance imaging (MRI) report for both 
knees, dated in August 2001.  The report for the left knee 
shows that the 

anterior and posterior cruciate ligaments were intact, and 
that there was no abnormality of the medial or lateral 
collateral ligaments was noted.  A "very tiny tear" of the 
posterior horn and medial meniscus was noted.  For the 
right knee, the anterior and posterior cruciate ligaments 
were intact, and no abnormality of the medial or lateral 
collateral ligaments was noted.  

A.  Right Knee

The Board finds that the evidence does not show that the 
veteran's right knee disability is productive of moderate 
recurrent subluxation or lateral instability.  The August 
2001 VA MRI report does not show any abnormality of the 
ligaments, and both the May 1996 and September 2002 VA 
joints examination reports show that there was no right 
knee laxity.  While the veteran has complained of giving 
way of the knee, objective findings do not support more 
than slight instability.  Therefore, the Board finds that 
a rating in excess of 10 percent under DC 5257 is not 
warranted.  The Board notes that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996). 

A higher rating is not available under any other 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 10 
percent rating will be assigned for flexion limited to 45 
degrees or extension limited to 10 degrees.  A 20 percent 
rating is warranted when flexion is limited to 30 degrees 
or extension is limited to 15 degrees.  

In this case, the most recent medical evidence is the 
September 2002 VA examination report, which shows that the 
veteran had extension to 0 degrees, and painless flexion 
to 70 degrees with pain on passive flexion from 70 to 
eighty degrees.  Therefore, the criteria for a 20 percent 
rating under either DC 5260 or DC 5261 have not been met, 
and the claim must be denied.  In this regard, the Board 

notes that none of the other medical evidence shows a 
greater limitation in the range of motion.  

Under 38 C.F.R. § 4.71a, DC 5258 (2002), cartilage, 
semilunar, dislocated, with frequent episodes of 
``locking,'' pain, and effusion into the joint, warrants a 
20 percent rating.  However, there is no objective medical 
evidence of semilunar, dislocated cartilage with frequent 
episodes of locking of the right knee with pain, and 
effusion into the joint.  Furthermore, in the absence of 
evidence of ankylosis (DC 5256) or impairment of the tibia 
and fibula (DC 5262), there is no basis for evaluating the 
veteran's disability under these diagnostic codes.  See 38 
C.F.R. § 4.71, Diagnostic Codes 5256, 5262 (2002).  

The Board notes that the veteran has reported that he has 
pain and weakness in his right knee.  VA is required to 
take pain symptoms into account, to the extent these 
symptoms are supported by adequate pathology, particularly 
in ratings involving limitation of range of motion.  
38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. 
Reg. 56704 (1998).  In this case, there is little or no 
evidence of neurological impairment, effusion, laxity 
and/or atrophy.  The September 2002 VA examination report 
shows that the examiner noted pain on passive flexion and 
extension beginning at 70 degrees, and at 60 degrees after 
squatting and exercise.  There was no fluid within the 
joint.  The examiner concluded that the veteran had an 
additional loss of 10 degrees of motion on flare-up, but 
that there was no muscle loss or weakened movement, nor 
was there any incoordination.  The examiner noted that 
flare-ups of pain could significantly affect functional 
ability, but stated it was not feasible to estimate this 
in terms of additional loss of motion.  In summary, the 
veteran is most recently shown to have a range of motion 
in his right knee which is much greater than even that 
required for a compensable rating and there is 
insufficient evidence of functional loss due to right knee 
pathology to support a conclusion that the loss of motion 
in the right knee more nearly approximates the criteria 
for a 20 percent rating under either DC 5260 or DC 5261, 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  
Accordingly, the claim must be denied.

As a final matter, as the most recent evidence, i.e., the 
September 2002 VA examination report, shows that the 
veteran does not have right knee arthritis.  See also May 
1996 and May 2000 VA examination report; August 2001 VA 
MRI report (which do not show right knee arthritis).  A 
separate rating for right knee arthritis is therefore not 
warranted.  See VAOPGCPREC 23-97, 62 Fed.Reg. 63,604 
(1997).   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
that the impairment resulting from the veteran's right 
knee disability warrants no higher than a 10 percent 
rating.  Accordingly, the claim must be denied.  


B. Left Knee

The Board finds that the evidence does not show that the 
veteran's left knee disability is productive of moderate 
recurrent subluxation or lateral instability.  The August 
2001 VA MRI report does not show any abnormality of the 
ligaments, and both the May 1996 and September 2002 VA 
joints examination reports show that there was no left 
knee laxity.  Therefore, the Board finds that a rating in 
excess of 10 percent under DC 5257 is not warranted.  The 
Board notes that since DC 5257 is not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson.  

A higher rating is not available under any other 
diagnostic code.  Schafrath.  There is no objective 
medical evidence of semilunar, dislocated cartilage with 
frequent episodes of locking of the left knee with pain, 
and effusion into the joint.  See 38 C.F.R. § 4.71a, DC 
5258.  Furthermore, in the absence of evidence of or 
impairment of the tibia and fibula (DC 5262), there is no 
basis for evaluating the veteran's disability under these 
diagnostic codes.  

However, the Board's analysis is not yet complete.  The 
most recent evidence, i.e., the September 2002 VA 
examination report, shows that the veteran has left knee 

arthritis.  See also May 2000 VA examination report 
(noting "early degenerative arthritis" of the left knee).  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added, and rated as a single disability under the 
diagnostic code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a.  In this case, the veteran's left knee has been 
shown to have both arthritis and a limitation of motion 
which does not satisfy the criteria for even a compensable 
rating under either DC 5260 or DC 5261.  However, since 
there is objective evidence of limitation of motion, a 
separate 10 percent rating for left knee arthritis is 
warranted under DC 5003 and VAOPGCPREC 23-97.  

Finally, although the veteran complains of pain, weakness 
and fatigue, there is insufficient evidence of 
neurological impairment, effusion, laxity and/or atrophy 
for a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown; VAGCOPPREC 9-98.  The September 2002 VA 
examination report shows that the examiner noted pain on 
left knee passive flexion and extension beginning at 80 
degrees, and 70 degrees after squatting and exercise.  He 
concluded that the veteran had an additional loss of 10 
degrees of motion on flare-up, but that there was no 
muscle loss or weakened movement, nor was there any 
incoordination.  The veteran is most recently shown to 
have a range of motion in his left knee from 0 to 90 
degrees, and there is insufficient evidence of functional 
loss due to left knee pathology to support a conclusion 
that the loss of motion in the left knee more nearly 
approximates the criteria for a 20 percent rating under 
either DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  



ORDER

A rating in excess of 10 percent for right knee disability 
is denied.  

A rating in excess of 10 percent for left knee disability 
(other than arthritis) is denied.
A separate 10 percent rating for arthritis of the left 
knee is granted subject to regulations governing awards of 
monetary benefits.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

